Citation Nr: 0924586	
Decision Date: 06/30/09    Archive Date: 07/07/09

DOCKET NO.  04-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2002 of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).

In March 2007 and in September 2008, the Board remanded the 
claim for further evidentiary development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

When the appeal began, the Veteran's only service-connected 
disability was posttraumatic stress disorder.  During the 
appeal process, service-connected has been granted for 
diabetes mellitus with complications of peripheral neuropathy 
of the lower extremities and for residuals of prostate cancer 
with erectile dysfunction. The combined disability rating is 
90 percent. 

On VA examination in November 2008, the VA examiner expressed 
an opinion as to the Veteran's unemployability, considering 
posttraumatic stress disorder and the residuals of prostate 
cancer. 

Under these circumstances, the VA has a duty to supplement 
the record by obtaining an examination, which includes an 
opinion as to what effect all of the service-connected 
disabilities have on the Veteran's ability to work. 

Therefore further evidentiary development is needed under the 
duty to assist.  38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's file a 
copy of the rating decision, granting 
service connection for peripheral 
neuropathy of the lower extremities. 

2. Afford the Veteran a VA physical 
examination to determine whether the 
Veteran is precluded from securing or 
following a substantially gainful 
occupation due to the severity of the 
service-connected diabetes mellitus 
with peripheral neuropathy of the right 
and left lower extremities and service-
connected residuals of prostate cancer 
to included erectile dysfunction. 

3. If unemployability is not found due 
to the physical disabilities, afford 
the Veteran a VA psychiatric 
examination to determine whether the 
Veteran's physical disabilities 
combined with posttraumatic stress 
disorder preclude the Veteran from 
securing or following a substantially 
gainful occupation. 

The Veteran's file should be made 
available to the examiner or examiners. 

4. After the above development has been 
completed, adjudicate the claim.  If 
the determination remains adverse to 
the Veteran, furnish the Veteran and 
his representative a supplemental 
statement of the case and return the 
case to the Board.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

	
